IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEMETRI LOUIS COOPER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2917

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed September 22, 2016.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Demetri Louis Cooper, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.